DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “182” and “184” in fig. 13, wherein these reference characters appear to correspond to contact surfaces that engage projecting portion side surfaces on a cutting insert received in a mounting seat of a cutting body. However, reference characters “82” and “84” currently identify “a first contact surface” and “a second contact surface,” respectively, in paragraph 0067 of the Applicant’s disclosure. Amending “82” and “84” to be “182” and “184,” respectively, throughout paragraph 0067 would overcome this drawing objection.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	As noted above in the Drawing Objections, reference characters “82” and “84” currently identify “a first contact surface” and “a second contact surface,” respectively, in paragraph 0067 of the Applicant’s disclosure, but the corresponding features depicted in fig. 13 are labelled as “182” and “184,” respectively. Amending “82” and “84” to be “182” and “184,” respectively, throughout paragraph 0067 would overcome this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 26-28 recite, “wherein each projecting portion side surface engages either a first contact surface or a second contact surface of a mounting seat formed in the cutter body.” This limitation has the follow issues:	● It is unclear what can or cannot be included within the scope of “each projecting portion side surface engages either of a first contact surface or a second contact surface” because when the cutting insert is placed in the mounting seat of a cutter body in a specific indexed position in which one of the cutting edges (28) is positioned for engaging the workpiece (see, e.g., Applicant’s annotated fig. 13), there appear to be at least three other projecting portion side surfaces that do not contact either of the first or second contact surfaces, not including the projecting portion side surface associated with the aforementioned cutting edge (28). 

    PNG
    media_image1.png
    540
    816
    media_image1.png
    Greyscale
	● As currently written, the claim is drawn to “[a] cutting insert.” However, this limitation defines the cutting insert with respect to a structure (i.e., the mounting seat in the cutter body) that is not positively recited in the claim. Moreover, the claim does not positively require “a mounting seat formed in a cutter body” or any of other structures associated with said mounting seat, i.e. “a first contact surface or a second contact surface.” In other words, this feature does not relate to the cutting insert, but rather to its arrangement with the cutter body. It is unclear what structures are intended to be included within the scope of the claim because the claim requires each projecting portion side surface to engage with a structure that is not positively claimed. For purposes of examination, this limitation will be interpreted as each projecting portion side surface is capable of engaging either of a first contact surface or a second contact surface of a mounting seat formed in the cutter body.”  	Claim 8 recites, “the cutting insert further comprising a rake face disposed between the cutting edge and one of the two projecting portion side surfaces, wherein the rake face defines a non-zero angle with respect to the one of the two projecting portion side surfaces.” Claim 8 depends from Claim 1, wherein according to Claim 1, lines 19-20, “[the] cutting edge [is] formed at an intersection between the projecting portion side end surface and one of the two projecting portion side surfaces” wherein “[the] two projecting portion side surfaces [of each projecting portion are] parallel to each other,” as per line Claim 1, line 15 [emphasis added]. However, Claim 8 requires the recited “rake face” to be disposed between the cutting edge and one of the two projecting portion side surfaces and to define “a non-zero angle with respect to one of the two projecting portion side faces.” If the projecting portion includes a rake face that is A) disposed between the cutting edge and the corresponding side surface, and B) arranged at a non-zero angle with respect to one of the two projecting portion side surfaces, the cutting edges of the cutting insert will no longer be formed at an intersection between a respective projecting portion side end face and corresponding projecting portion side surface that is parallel to the other projecting portion side surface. Thus, it is unclear what can or cannot be included within the scope of the claim because Claim 8 appears to contradict the scope of Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1-6 and 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US Publication 2008/0240880) in view of Matsumoto (US Publication 2013/0129433) and further in view of Greiff (DE2522735).
	Regarding Claim 1, Durand discloses a cutting insert (21) comprising:
	an insert body portion (annotated fig. 1B; i.e., the portion of “body 23” that forms the central part of the cutting insert 21, the portion of the cutting insert with hole 51 formed therethrough and the portion from which the plurality of projecting portions extend) comprising:
	a body portion upper surface (annotated fig. 1B; i.e., reference character “25,” depicted e.g., in fig. 1C, identifies a “first surface” including a “generally planar supporting surface” 41 and the plurality of “projecting portion upper surfaces,” wherein the “generally planar supporting surface” 41 corresponds to the claimed “body portion upper surface”);
	a body portion lower surface (annotated fig. 1D; i.e., reference character “27,” depicted e.g., in fig. 1D, identifies a “second surface” including a “generally planar support surface” 43 and the plurality of “projecting portion lower surfaces,” wherein the “generally planar support surface” 43 corresponds to the claimed “body portion lower surface”) located opposite the body portion upper surface (fig. 1C); and 
	a plurality of body portion side surfaces (i.e., “fourth portion” 73 of each respective recess surface 33) each extending in a respective single plane (Durand specifically states in paragraph 0015, lines 16-18 that the “fourth portion 73 of the recess surface 33 … is substantially planar.” [emphasis added]) between and connected to the body portion upper surface and the body portion lower surface (“the recess surfaces 33 [including the fourth portion 73 thereof] extend from the first surface 25 to the second surface 27,” paragraph 0010, lines 3-5), the insert body portion (23) being disposed about an axis (A) which passes through the body portion upper surface and the body portion lower surface (annotated fig. 1C); and
a plurality of projecting portions (annotated figs. 1B and !D; the portion of the cutting insert positioned radially outward of the dashed line illustrated therein that delineates the boundary between each of the “projecting portions” and the “insert body portion) integrally formed (paragraph 0009, lines 12-14) with the insert body portion (23) at an outer position of the insert body portion in a direction orthogonal to the axis (see figs. 1B and 1D; according to paragraph 0009, lines 4-12, “[t]he intermediate surface 29 comprises a generally cylindrical main surface 31 and at least one recess surface 33 extending radially inwardly from the main surface … In the embodiment of FIGS. 1A-1D, a plurality of recess surfaces 33 divide the main surface 31 into a plurality of segments” [emphasis added], wherein the “plurality of segments” described by Durand correspond to “projecting portion side end surfaces” of the claimed “plurality of projecting portions,” each projecting portion extending orthogonal to the axis as a result of being defined by a respective pair of recess surfaces 33 that extend radially inward), wherein each projecting portion comprises:
	a projecting portion upper surface (annotated fig. 1B; each respective projecting portion upper surface is identified with “1”, “2”, “3” or “4”) connected to the body portion upper surface (the dashed lines in annotated fig. 1B show where each projecting portion upper surface connects to the body portion upper surface);
	a projecting portion lower surface (annotated fig. 1D; each respective projecting portion lower surface is identified with “5”, “6”, “7” or identified by reference character “63”) connected to the body portion lower surface (the dashed lines in annotated fig. 1D show where each projecting portion lower surface connects to the body portion lower surface);
	two projecting portion side surfaces (annotated figs. 1A and 1B; each projecting portion side surface formed by and includes a respective “first portion” 65, “second portion” 67, and “third portion” 71; wherein “first portion 65 of the recess surface 33 generally adjacent to the main surface 31 extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert,” paragraph 0016, lines 7-10), each projecting portion side surface (65, 67, 71) connected to a corresponding body portion side surface (“third portion” 71 links the remaining “portions” 65, 67 of the respective “projecting portion side surface” to the “body portion side surface” 73); 
	a projecting portion side end surface (annotated fig. 1A; identified by Durand as “main surface 31”) extending between the two projecting body portion side surfaces (paragraph 0011, lines 1-2; see also figs. 1B and 1D; wherein the projecting portion side end surface defined by Durand forms “a relief or clearance surface … that follows the cutting edge 39 in a direction of movement of the insert relative to the workpiece,” paragraph 0015, lines 2-5); 	a cutting edge (39) formed at an intersection between the projecting portion side end surface (31) and one of the two projecting portion side surfaces (65; paragraph 0011, lines 1-2); and
	a chamfered corner surface (35, 37) extending between the projecting portion upper surface (annotated fig. 1B) and the projecting portion side end surface (31; paragraph 0010, lines 5-8),
	wherein each projecting portion side surface (65, 67, and 71) engages a contact surface (57) of a mounting seat (fig. 2) formed in a cutter body (in paragraph 0013, lines 1-11, Durand states, “[t[he tool holder 47 [is] provided with one or more side abutment surfaces 57 for abutting surfaces on the insert 21 to prevent the insert from rotating about the clamping screw 49. For the insert 21 in the embodiment of fig. 1A-1D, side abutment surfaces 57 are provided on the removable cassette 55 shown in fig. 2 and abut one of the recess surfaces 33, that in the particular indexed position of the insert 21, does not define a working cutting edge 39. It is also known to form side abutment surfaces in recesses 59 of a tool holder body 61 to which the insert 21 is mounted, with or without a cassette 55” [emphasis added]; the emphasized language making reference to a recess surface 33 in its entirety, suggesting any portion of a  recess surface 33 not presently indexed for a cutting operation is capable of engaging a contact surface, i.e. a side abutment surface, of a mounting seat in a cutting tool. Moreover, Durand states in paragraph 0015, lines 18-25, “[a] radiused surface can be provided between the fourth portion 73 and the third portion 71 and can assist in locating the cutting insert 21 relative to a side abutment surface 57 when mounting the cutting insert on a toolholder 47. The “fourth portion” 73, as noted above, corresponds to the “body portion side surface,” wherein each of the “plurality of body portion side surfaces [extend] in a respective plane.” Therefore, the examiner interprets the “body portion side surface” 73 disclosed by Durand to be restricted to the planar portion of the recess surface 33; conversely, the “third portion” 71 of the illustrated cutting insert constitutes a portion of the projecting portion side wall and includes the aforementioned radius surface provided for “locating the cutting insert 21 relative to the side abutment surface 57.” Thus, at least a portion of the projecting portion side wall is capable of engaging a contact surface of a mounting seat); and
	wherein all the projecting portions appear to be identical to one another (annotated figs. 1A-1D); and 	wherein the cutting insert appears to be symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert (annotated fig. 1C). 
    PNG
    media_image2.png
    274
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    774
    media_image3.png
    Greyscale

	● The embodiment of Durand cited above fails to specifically disclose the two projecting portion side surfaces are parallel to each other.	However, the following teaching is pertinent to the aforementioned limitation:	First, Durand states in paragraph 0015, lines 22-25, “[w]hile other shapes for the recess surface 33 than that defined by the first, second, third, and fourth portions 65, 67, 71, and 73 can be provided, the illustrated shape can facilitate chip formation and breakage” [emphasis added]. This statement suggests to one having an ordinary skill in the art that the shape of the projecting portion side surfaces and body portion side surfaces of the cutting insert can be changed to any reasonable configuration. Durand acknowledges the illustrated configuration “can facilitate chip formation and breakage,” but the optimal configuration will vary depending upon the material properties of the workpiece and the desired cutting parameters.  	Second, Matusumoto teaches it is known in the art of cutting inserts with an insert body portion (13) and a plurality of projecting portions (15), wherein “[t]he projecting portion 15 is shaped substantially like a rectangular parallelepiped” (paragraph 0044, lines 3-5). Moreover, Matsumoto states in paragraph 0050, lines 31-37, “[n]ot limited to the cutting insert 1 according to the first embodiment [in which the projecting portion side surfaces are tapered with respect to the axis (A) in the cutting insert], the present invention also allows the projecting portion side surface 29 to be formed so as to prevent the length between the projecting portion side surfaces 29 from substantially varying depending on the location, that is, so as to allow the projecting portion side surface 29 to extend parallel to the axis A, rather than being inclined.” This statement suggests the projecting portion side walls of each projecting portion can be formed so as to be parallel to one another. 	Moreover, Matsumoto states in paragraph 0050, lines 24-30, “[t]he projecting portion side surface 29 of the cutting insert 1 is formed substantially of a plane but may be formed of a curved surface or a combination of a plane but may be formed of a curved surface or a combination of a plane and a curved surface, or may have recesses and protrusions. This shape of the projecting portion side surface 29 can contribute to setting the radial rake angle of the cutting edges of the cutting insert 1 in the cutting tool 3 to have a positive angle.” This statement suggests the projecting portions side surfaces can be provided in any form or shape and that by adjusting the configuration of the projecting portion side surface, the orientation of the rake face and cutting edge can be adjusted depending upon the material properties of the workpiece and the desired cutting parameters.  	Finally, Greiff teaches it is known in the art of cutting inserts with an insert body (11) portion and a plurality of projecting portions (side parts 12) to form the projecting portions in the form of a “perpendicular parallelepiped shape” (translation, paragraph 0012, line 1), wherein “[e]ach side panel is prismatic in shape and has a cross-section in the shape of a parallelogram” (translation, paragraph 0008, line 4), such that “[t]he side faces of the insert intersect in longitudinal parallel edges 13 forming main cutting edges” (translation, paragraph 0009). The aforementioned statements provide evidence it is known in the art for the two projecting portion side surfaces are parallel to each other.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the further disclosure of Durand and teaching of Matsumoto and Greiff such that the two projecting portion side surfaces of each of the plurality of projecting portions are formed in any reasonable configuration, including a configuration in which the two projecting portion side surfaces are parallel to each other because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In this case, Durand specifically states the shape of the recess (33) can be changed and Matsumoto provides a clear teaching of alternative configurations that are known to those having an ordinary skill in the art, i.e., a configuration in which the two projecting portion side surfaces are parallel to each other. It would have been obvious to try any reasonable configuration with respect to the shape and orientation of the projecting portion side surfaces. 	● The modified cutting insert of Durand substantially disclosed above fails to disclose the projecting portion side end surface of each projecting portion extends between and orthogonal to the two projecting body portion side surfaces [emphasis added]. 	However, Durand states in paragraph 0009, lines 7-9, “[t]he intermediate surface 29 can be circularly cylindrical as shown in FIGS. 1A-1D, however, it may have other generally cylindrical shapes.” This statement suggests the outer contour of the cutting insert that is defined by the projecting portion side end surface can be formed in a different shape or varied to any reasonable form. 	Additionally, Matsumoto depicts each of the plurality of projecting portions with a projecting portion side end surface (33) as a planar surface extending between to the two corresponding projecting portion side end surfaces and oriented orthogonal to the radial direction (see, e.g., figs. 9 and 10).	Moreover, as noted above, Greiff teaches it is known in the art of cutting inserts for “[e]ach side part of the embodiment shown in Fig. 3 is of perpendicular parallelepiped shape” (translation, paragraph 0012, line 1), wherein “[e]ach side panel is prismatic in shape and has a cross-section in the shape of a parallelogram” (translation, paragraph 0008, line 4), such that “[t]he side faces of the insert intersect in longitudinal parallel edges 13 forming main cutting edges” (translation, paragraph 0009). The aforementioned statements indicating the side end surface of a respective projecting portion extends between and orthogonal to the respect side surfaces.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the further disclosure of Durand and teaching of Matsumoto and Greiff such that the projecting portion side end surface of each projecting portion extends between and orthogonal to the two projecting body portion side surfaces in order to maintain the proper clearance between the workpiece and the projecting portion side end surface in the space following the cutting edge as the modified cutting insert substantially disclosed above cuts through the workpiece. Moreover, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified cutting insert of Durand substantially disclosed above fails to disclose each projecting portion includes a round corner surface extending between the projecting portion upper surface and the projecting portion side end surface. 	However, Matsumoto teaches it is known in the art of indexable cutting inserts with a similar configuration to that disclosed by Durand to provide the insert (fig. 9) with a rounded corner surface (33) formed on each of the plurality of projecting portions of the insert (see, e.g., fig. 9), wherein the rounded corner surface extends between the projecting portion upper surface (25) and the projecting portion side end surface (31), wherein “[t]he curvature or radius of curvature of the corner 23c can be appropriately changed according to the side of the curved corner surface of a groove desired to be formed in a workpiece” (paragraph 0049, lines 7-10), wherein the corner (23c) corresponds to the corner of the cutting edge and is generally formed with the same radius as the rounded corner surface (33). Moreover, Matsumoto states in paragraph 0004, lines 6-14, “[s]tress is likely to concentrate between the groove bottom and the side wall surface.  Thus, without the curved corner surface, the workpiece may be cracked starting from the corner portion and may thus be likely to be damaged.  Consequently, it is important for the indexable side cutter to include a cutting insert which allows round chamfering for various sizes, that is, processing for forming a curved surface, to be carried out on groove corners.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that the chamfered transition between the projecting portion upper surface and the projecting portion side end surface of Durand’s cutting insert is replaced with a round corner surface in order to help reduce potential stress concentrations formed within the workpiece resulting from the shape of the groove formed therein. Additionally, such a modification would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In other words, the corner shape can be any reasonable shape (i.e. chamfered or rounded), and one having an ordinary skill in the art can select a cutting insert with any reasonable shape according to the shape of the curved corner surface of a groove desired to be formed in a workpiece.  	● Should the Applicant disagree with the examiner’s interpretation that Durand discloses each projecting portion side surface is capable of engaging either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body, Greiff teaches it is known in the art of cutting inserts for the projecting portion side faces of respective cutting elements to be capable of engaging at least one contact surface of a mounting seat in a cutter body. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert and mounting seat of Durand substantially disclosed above with the teaching of Greiff such that each projecting portion side surface engages either of a first contact surface or a second contact surface of a mounting seat formed in a cutter body in addition to the mounting seating surfaces disclosed by Durand since the inclusion of additional contact surfaces to engage a planar rake face on a projecting portion side surface of an insert will result in reduced chattering. In other words, the inclusion of additional abutment surfaces to specifically engage the rake face on the non-operative projecting portion side surfaces of the insert allow for greater stability of the insert within the tool body. Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	● The modified cutting insert of Durand substantially disclosed above fails to specifically disclose all of the projecting portions are identical to one another, and the cutting insert is symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert. 	However, Durand specifically describes the following features. First, in paragraph 0011, line 6, Durand states, “each of the eight intersections [between the recesses and the main surface 31] defines a cutting edge 39” (paragraph 0011, line 6). Second, in paragraph 0012, lines 1-5, Durand states, “[t]he first surface 25 and the second surface 27 can each comprises a generally planar supporting surface 41 and 43, respectively, for supporting the insert relative to a bottom abutment surface 45 on a tool holder such as is seen in fig. 2.” Additionally, both sides of the cutter insert (21) are provided with indicia (63) to identify each of the plurality of projecting portions, as shown in figs. 1A, 1B and 1D. From this, it is clear that both sides of the cutting insert are configured to fit into a respective insert mounting seat (i.e. abutment surface 45 and side abutment surfaces 57) of a tool holder (Durand, fig. 2), wherein the purpose of these structures is to allow the cutting insert to be “indexable to a plurality of positions” (paragraph 0003, line 2), thereby allowing the cutting insert to be remounted in a different orientation from which it was previously mounted such that a new cutting edge is exposed for machining a workpiece when the cutting edge presently being used becomes dull. In order to utilize all eight cutting edges, to maintain consistent machining tolerances between all of the cutting edges, the tool holder and the workpiece, and to orient the cutting insert such that either of the first surface 25 or the second surface 27 are in mounting contact with the bottom abutment surface 45 on the tool holder, all of the projecting portions must be identical to one another, and the cutting insert must be symmetric about the second reference plane (P) identified in annotated fig. 1C (emphasis added).	Additionally, Matsumoto teaches it is known in the art of cutting inserts provided with three projecting portions 15 to “have substantially the same configuration” (paragraph 0043, lines 1-2). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above such that all of the projecting portions are identical to one another, and the cutting insert is symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert	 in order to allow any of the indexable portions of the cutting insert to selected, thereby positioning the selected cutting edge in an exposed position relative to the tool holder to perform a cutting operation, wherein the aforementioned modification will ensure all eight of the cutting edges can be used, regardless of which body portion surface is received within the tool holder, to perform accurate machining within the desired tolerances for a workpiece.
	Regarding Claim 2, the modified cutting insert of Durand substantially disclosed above includes each projecting portion side surface (first portion 65 of a respective recess surface 33) is formed as a planar surface (paragraph 0015, lines 7-10). As set forth in the rejection of claim 1 above, each projecting portion of Durand is modified to include two projecting portion side surfaces that are planar and parallel to one another in view of the teaching of Matsumoto and Greiff.
	Regarding Claim 3, the modified cutting insert of Durand substantially disclosed above fails to specifically disclose the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion. 	However, Matsumoto teaches it is known in the art of cutting inserts with a similar configuration to the insert disclosed by Durand and to the cutting insert as presently claimed for the length between the two projecting portion side surfaces (29) is larger than a thickness of the insert body portion (Matsumoto, paragraph 0046, lines 13-17).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above with the teaching of Matsumoto such that the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion in order to “enable the strength of the projecting portion to be suitably enhanced with a reduction in size of the projecting portion (Matsumoto, paragraph 0046, lines 17-19). Moreover, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, a practitioner may elect to change the shape of the cutting insert such that the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion in order to meet the required machining tolerances required for a particular cutting operation.	Regarding Claim 4, the modified cutting insert of Durand substantially disclosed above includes the cutting insert is formed such that the body portion upper surface of the insert body portion is formed in the shape of a polygon (Durand, annotated fig. 1D; i.e., the body portion upper surface has four sides and formed in the shape of a square), the projecting portions are positioned at vertices of the polygon (annotated fig. 1B).
	Regarding Claim 5, the modified cutting insert of Durand substantially disclosed above includes the body portion upper surface of the insert body portion is formed substantially in the shape of a triangle. The examiner notes the body portion upper surface of the cutting insert of Durand is formed substantially in the shape of a triangle in that it is in the form of a polygon with a plurality of planar sides. 	The modified cutting insert of Durand substantially disclosed above fails to disclose the body portion upper surface of the insert body in substantially in the form of a triangle. 	However, Matsumoto teaches it is known in the art of cutting inserts for “the cutting insert [to] be configured such that the upper surface of the insert body portion 13 appears shaped like one of various regular polygons” (paragraph 0071, lines 11-13), wherein the body portion upper surface of the inner body may be shaped in the form of a triangle (paragraph 0015, lines 8-10), or the body portion upper surface of the inner body may be shaped in the form of a square (i.e., with four sides; fig. 14) or a pentagon (i.e., with five sides; fig. 15).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that the body portion upper surface of the insert body is formed in any reasonable shape, including being made so as to be substantially in the form of a triangle, as forming the cutting insert in one of a variety of polygonal shapes will allow the operator to choose a cutting insert and corresponding cutting body that best suits their needs, wherein triangular cutting inserts may facilitate placing more inserts within a cutter body and utilizing a cutting insert with four or more projecting portions will increase the number of indexable cutting edges available to be used. The examiner notes this are only a few of a great number of potential design considerations a practitioner can consider when choosing a particular insert for a cutting operation. 
	Regarding Claim 6, the modified cutting insert of Durand substantially disclosed above appears to disclose each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis of the insert body portion. The examiner notes that any of the eight cutting edges (39) in the depicted embodiment of Durand can be utilized for a machining process, wherein the “first portion 65 [which corresponds to the projecting portion side surfaces] of the recess surface 33 generally adjacent to the main surface 31 extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert” (paragraph 0015, lines 7-10). 	The modified cutting insert of Durand substantially disclosed above fails to specifically disclose each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis of the insert body portion.	However, Matusmoto provides additional evidence it is known in the art of cutting inserts to be provided with three projecting portions (15), wherein each “projecting portion 15 is provided so as to be substantially bisected by a first plane S and is formed substantially plane-symmetrically with respect to the first plane S” (paragraph 0045, lines 4-7), wherein the first reference plane S “can extend so as to contain the axis A” (paragraph 0045, lines 2-3). Thus, Matsumoto provides teaching it is desirable for the all of the projecting portions to have the same configuration and to be symmetrical about a respective plane that bisects each respective projecting portion.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis of the insert body portion in order to allow every available cutting edge on the insert to be indexed accurately with respect to the mounting seat in the cutter body and to maintain accurate machining tolerances. 
	Regarding Claim 12, Durand discloses a cutter body (61) for a rotary cutting tool (47), the cutter body comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	a first end surface and a second end surface positioned opposite the first end surface (annotated fig. 2), each end surface shaped substantially like a circle (as shown in fig. 2); 	an outer peripheral surface (Durand, annotated fig. 2) extending between the first end surface and the second end surfaces (fig. 2); and
	a number of insert mounting seats (abutment surfaces 45 and recesses 59) provided in the tool body (fig. 2), each insert mounting seat being structured to support a cutting insert (21) as recited in claim 1 (as set forth by the modified cutting insert of Durand substantially disclosed above). Durand discloses “insert mounting seats” can be formed on a plurality of removable cassettes (55) which are received within recesses (59) on the outer peripheral surface of the cutter body (annotated fig. 2). Alternatively, Durand states it is also known to form side abutment surfaces [57] in recesses 59 of a tool holder body 61 to which the insert 21 is mounted, with or without a cassette 55,” paragraph 0013, lines 9-11.
       
    PNG
    media_image4.png
    661
    776
    media_image4.png
    Greyscale

	Regarding Claim 13, Durand discloses the number of insert mounting seats comprises a plurality of insert mounting seats (fig. 2), wherein at least one of the plurality of insert mounting seats is formed at least partially in the first end surface (fig. 2). The examiner notes the particular embodiment of the cutter body shown in fig. 2 of Durand provides eight insert mounting seats formed at least partially in the first end surface. 	Durand fails to disclose at least another one of the plurality of insert mounting seats is formed at least partially in the second end surface.	However, Matsumoto teaches it is known in the art of cutting inserts and cutter bodies associated with rotary cutting tools to form a cutter body with a circular first end surface (43) and a circular second end surface (45), wherein a plurality of insert mounting seats (53) are formed at least partially in the first end surface and another plurality of insert mounting seats formed at least partially in a second end surface (figs. 5 and 6).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter body of Durand such that both the first end surface and the second end surface are provided with a plurality of insert mounting seats formed at least partially therein in order to expand the type of machining the cutter tool can be used for, i.e. the cutter body of Durand would typically be used for facing or machining the surface of a workpiece; conversely, Matsumoto’s cutter tool is configured to machine a slot in a workpiece. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
	Regarding Claim 14, Durand discloses a rotary cutting tool (47) comprising:
	a cutter body (61) comprising:
	a first end surface (annotated fig. 2) and a second end surface (annotated fig. 2) positioned opposite the first end surface (fig. 2), each end surface is formed substantially in the shape of a circle (as shown in fig. 2);
	an outer peripheral surface (annotated fig. 2) extending between the first end surface and the second end surface (as shown in fig. 2); and
	a number of insert mounting seats (abutment surfaces 45 and recesses 59) provided in the tool body (fig. 2); and
	at least one cutting insert (21) as recited in claim 1 (as set forth above by the modified cutting insert of Durand substantially disclosed above) coupled to the cutter body and supported in one of the number of insert mounting seats (fig. 2).
	Regarding Claim 15, Durand discloses the number of insert mounting seats comprises a first insert mounting seat  (abutment surfaces 45 and recesses 59) which is open in one of the first end surface (annotated fig. 2) or the second end surface, and wherein the at least one cutting insert (21) comprises a first cutting insert (21) coupled to the cutter body and supported in the first insert mounting seat (annotated fig. 2).	Durand fails to disclose a second insert mounting seat which is open in the other of the first end surface or the second end surface, and a second cutting insert coupled to the cutter body and supported in the second insert mounting seat.	However, Matsumoto teaches it is known in the art of cutting inserts and cutter bodies associated with rotary cutting tools to form a cutter body with a circular first end surface (43) and a circular second end surface (45), wherein a plurality of insert mounting seats (53) are formed at least partially in the first end surface and another plurality of insert mounting seats formed at least partially in a second end surface (figs. 5 and 6).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter body of Durand such that both the first end surface and the second end surface are provided with a plurality of insert mounting seats formed at least partially therein in order to expand the type of machining the cutter tool can be used for, i.e. the cutter body of Durand would typically be used for facing or machining the surface of a workpiece; conversely, Matsumoto’s cutter tool is configured to machine a slot in a workpiece. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
As best understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Durand (US Publication 2008/0240880), Matsumoto (US Publication 2013/0129433) and Greiff (DE2522735) in view of Michelet (US Publication 2013/0216319).
	Regarding Claim 8, the modified cutting insert of Durand substantially disclosed above includes a rake face (Durand, paragraph 0015, lines 5-6) on the portion of the modified recess surface (Durand, 33) adjacent to the cutting edge (Durand, 39), wherein as set forth above in the 103 rejection for Claim 1, the rake face is formed on one of the two projecting portion side surfaces oriented parallel to the second of the two projecting portion side surfaces provided on each projecting portion. 	The modified cutting insert of Durand substantially disclosed above fails to disclose the cutting insert further comprising a rake face disposed between the cutting edge and one of the two projecting portion side surfaces, wherein the rake face defines a non-zero angle with respect to the one of the two projecting portion side surfaces.	However, Michelet teaches it is known in the art of cutting inserts to form a rake face (axial land 57) extending between a side surface (37) of the cutting insert and each cutting edge (47a) between disposed at a non-zero angle (α) between each a side surface (37) and a side end surface (23), see fig. 1E and paragraph 0031, lines 5-10. The examiner notes that other non-zero angles are feasible, as shown in fig. 1F of Michelet.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above with the teaching of Michelet such that each projecting portion further comprises a rake face disposed at a non-zero angle between each projecting portion side surface and each cutting edge in order to “have [a] specifically designed geometr[y] to facilitate formation of chips and removal of chops from a workpiece (Michelet, paragraph 0031, lines 2-3), wherein the formation of a rake face “can [additionally] strengthen the cutting edge [of the] component (Michelet, paragraph 0031, lines 9-10).
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 	On page 8, lines 1-6 of the Remarks, the Applicant argues, “[a]s shown in the annotated Figs. 1B and 1D above, it appears that the projecting portion side surfaces are not parallel to each other. In addition, it appears that the projecting portion side surface are not orthogonal to the projecting portion side end surface. Further, there is no mention in Durand that the projecting portion side surfaces are parallel to each other and orthogonal to the projecting portion side end surface, as recited in Claim 1. Matsumoto and Fang add nothing to overcome this shortcoming in Durand.”	Initially, the examiner notes the Applicant’s arguments with respect to the Fang reference are moot because the new ground of rejection does not rely on Fang for any teaching or matter specifically challenged in the argument.	To the extent the Applicant’s arguments are applicable to the prior art still utilized in the current prior art rejection, the examiner agrees with the Applicant’s statements regarding the appearance of the projecting portion side surfaces identified in annotated Figs. 1B and 1D of Durand, as Durand specifically states in paragraph 0009, lines 7-10, “[the] first portion 65 … extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert.”		However, in light of the Applicant’s amendment, the examiner cites paragraph 0015, lines 22-25 of Durand for providing additional teaching that suggests it is obvious to change the shape of the portions that form the recess surface (33). This statement provides a foundation for considering the teaching of Matsumoto and the newly utilized Greiff reference when modifying the configuration of the side surfaces of the projecting portions of Durand’s cutting insert. 	Moreover, the examiner also agrees with the Applicant’s statement that “the projecting portion side surface[s] are not orthogonal to the projecting portion side end surface [and that] there is no mention in Durand that the projecting portion side surfaces are parallel to each other and orthogonal to the projecting portion side end surface.”	However, in light of the Applicant’s amendments, the examiner cites paragraph 0009, lines 7-9 of Durand for providing additional teaching that suggests the outer peripheral surface (29) of the cutting insert, which forms the projecting portion side end surfaces, “may have other generally cylindrical shapes.” This statement suggest the projecting portion side end surfaces can have a different shape and provides a foundation for considering the teaching of Matsumoto and Greiff when modifying the shape of the aforementioned side end surfaces. 	The examiner disagrees, however, with the Applicant’s argument on page 8, lines 5-6 of the Remarks that “Matsumoto … add[s] nothing to overcome this shortcoming of Durand.”	As noted above in the 103 rejection of Claim 1, Matsumoto teaches it is known in the art of cutting inserts to form projecting portions with parallel projecting portion side surfaces (see pages 10-11 of the Office Action) and is noted for depicting projecting portion side end surfaces that appear to be orthogonal to the radial direction (see page 12 of the Office Action). Moreover, Grieff is cited for providing pertinent teaching with respect to both of the attested limitations (see pages 11 and 12-13, respectively). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 9, 2022



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/09/2022